Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            With respect to applicant’s remarks filed on 10/06/21, regarding rejected claims pages 7-12, the examiner respectfully disagrees.  
2.	With respect to applicant’s remarks regarding rejected claims 1 and 8, pages 7-9, Applicants argue “the body 1 in Fig. 1(a) is not bent but, instead, is straight in this neutral shape. Because the body 1 in Fig. 1(a) is straight in a neutral shape, it does not disclose a first tubular body and a second tubular body that are bent in the neutral shape … As shown above in Fig. 7(a) of Hata, the body segments 1A, 1B are straight in this neutral shape. Because the body segments 1A, 1B in Fig. 7(a) are straight in a neutral shape, they also do not disclose a first tubular body and a second tubular body that are bent in the neutral shape.”  However, the limitations “the first tubular body being bent when in the neutral shape” and “the second tubular body being bent when in the neutral shape” were found in reference of Larkin in the following figures 12A-B, element A is not different from the first tubular body being bent when in the neutral shape, and element B is not different from the second tubular body being bent when in the neutral shape”.
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    403
    405
    media_image1.png
    Greyscale


3.	With respect to applicant’s remarks regarding rejected claims 1 and 8, pages 9-11, Applicants argue “Accordingly, such a concentric-tube robot would not require the tendons 2 of Hata to create bending torques”.  However, Hata teaches “in FIG. 1(c), each division 29 has a linear spring constant for bending as a restoring element 33, pictured in gray in FIG. 1(c). This spring constant of the restoring element 33 corresponds to a bending stiffness of the body 1 in an interval of one division 29. In addition, a moment arm element 34 on edges of one division 29 represents the eyelet 32 and the offset with distance d as the moment arm for the tendon 2 in the body 1”, ([0066]).  Therefore, the restoring element 33 of tendon 2 creates the bending for the body 1 and proximal end 6.  
4.	With respect to applicant’s remarks regarding rejected claim 8, page 10, Applicants argue “The combination of Hata and Larkin fail to disclose a system comprising “a guide tube comprising an interior” and “a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube, the tubular assembly comprising: a first tubular body ... and a second tubular body . . .”” the examiner respectfully disagrees.  Figures 11, 12 of Larkin’s reference discloses guide tube 1108 comprising an interior, and elements 1108, 1104a, 1104b are not different from a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube.
5.	With respect to applicant’s remarks regarding rejected claims, pages 10-12, Applicants argue “Hata, however, assumes that its tendon-driven device does not extend or contract in the longitudinal direction. (Hata § [0068].)”  However, this is only an assumption.  Hata teaches  “each division 29 has a linear spring constant for bending as a restoring element 33”, ([0066]).  In the other words, Hata has taught tendon-driven device does extend or contract in the longitudinal direction.
6.          In determining patentable distinctness, the examiner compare the overall appearances of the multiple designs. Each design is considered as a whole, i.e., the elements of the design are not considered individually as they may be when establishing a prima facie case of obviousness under 35 U.S.C. 103(a). Designs are not distinct inventions if: (A) the multiple designs have overall appearances with basically the same design characteristics; and (B) the differences between the multiple designs are insufficient to patentably distinguish one design from the other. 

           In view of the foregoing, the Examiner submits that Hata’s reference and Larkin’s reference have anticipated all limitations of the claimed invention.  Amendment of the claims are required in order to overcome the prior art.
Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (Pub. No. 2015/0088161) in view of Larkin et al. (U.S. Pub. No. 2008/0064921). Hereafter “Hata” and “Larkin”. 
            Regarding Claim(s) 1, 8, Hata teaches 

           a second tubular body comprising a tip end, (figure 1(b), body 1, end 3, and distal end 5 is not different from a tip end.  Figure 7(a), distal body segment 1A, distal end 5 is not different from a tip end), and is bendable between a neutral shape and a biased shape, ([0006], lines 12-15; [0014], lines 4; [0009], lines 1-10; [0066, 0177]; figures 1(a), 7(a), 14(A, B).  Neutral shape is not different when body 1 is not bent, and biased shape is not different when body 1 is bent), wherein the first tubular body and the second tubular body are rotatable to selectively orient the tip end in multiple degrees of freedom, ([0009]); and
          a steering cable extending from the tip end, wherein the steering cable is configured to bias the tip end for selective orientation in additional degrees of freedom, (figures 1(a, b), 7(a, b), tendon 2 is not different from a steering cable extending from the distal end 3, 5, and tendon 2 is in additional degrees of freedom).
        However, Hata does not teach the second tubular body is translatable within the interior channel.  Larkin teaches the second tubular body is translatable within the interior channel, (figure 10, elements 1002a, 1002b, are moving within the interior channel 1004.  Figure 17, elements 1704, 1702a, 1702b are moving within the interior channel 1708.  [0172, 0201]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having the tubular body is translatable within the interior channel in order to implement inspection flexibly.
the first tubular body being bent when in the neutral shape, and element B is not different from the second tubular body being bent when in the neutral shape”.  Please see the explanation in paragraph 2 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having the first tubular body being bent when in the neutral shape, and the second tubular body being bent when in the neutral shape in order to implement the tubular body being bent in the neutral shape, (Please see the explanation in paragraph 2 above).

           Further, according to claim 8, Hata teach a guide tube comprising an interior; a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube, (figure 1(b), body 1 is not different from a guide tube comprising an interior with insertion of tendon 2).  Further, also Larkin teaches this limitation (Figures 11, 12 of Larkin’s reference discloses guide tube 1108 comprising an interior, and elements 1108, 1104a, 1104b are not different from a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube in order to implement the flexibility for the tubular body, (Please see the explanation in paragraph 4 above).

            Regarding Claim(s) 2, 10, Hata teaches all the limitations of claim 1 as stated above except for the second tubular body is dependently rotatable with the first tubular body, and is 

            Regarding Claim(s) 3, 11, Hata teaches the second tubular body further comprises a plurality of slots defined therein, the plurality of slots positioned in a location along the second tubular body that facilitates the selective orientation of the tip end in the additional degrees of freedom, (figures 1(c), 10(c), 13(A, B), divisions 29 is not different from a plurality of slots).

            Regarding Claim(s) 4, 12, Hata teaches the first tubular body and the second tubular body each comprise a first longitudinal section and a second longitudinal section that are selectively detachable from each other, (figures 1(a), 7(a), 11, elements 1A, 1B).  Further, Larkin also teaches this limitation, (figure 5, elements 504, 502a, 502b. Figures 10, elements 1004, 1002a, 1002b. Figure 12A, elements 1222a, 1222b, 1220. [0051, 0203, 0212, 0214]).



            Regarding Claim(s) 6 Hata teaches a camera coupled to the tip end of the second tubular body, ([0008, 0247]).

            Regarding Claim(s) 7, 14, although Hata does not teaches the first tubular body and the second tubular body are fabricated from a superelastic material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Hata reference with superelastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

      Regarding Claim(s) 9, although Hata does not teaches the guide tube has a diameter of less than about 1 inch, selection of a diameter range for the guide tube of less than about 1 inch or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate heating range for t a diameter for the benefit of well operated inspection system.  It has been held that where the general In re Aller, 105 USPQ 233.  

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 15, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877